Motion for clarification of decision dated November 1, 1984 (105 AD2d 879), denied, without costs. The decision makes clear that the remittal to the Commissioner of Health is for the purpose of determining whether the State may retain the amounts already recouped for the years in question, an issue not yet administratively determined. Petitioner’s interpretation of the decision as requiring immediate repayment of all amounts recouped after commencement of this proceeding in December, 1982 is erroneous. Kane, J. P., Casey, Weiss, Yesawich, Jr., and Levine, JJ., concur.